ANSTEAD, Judge,
concurring specially.
I concur in the majority’s affirmance of the trial court’s order dismissing appellants’ complaint. Gary Pennington, a taxi driver, sought to hold the taxi company liable for injuries sustained when he was assaulted by a passenger. He claimed the taxi company was liable for refusing to provide him with a protective safety shield between the front and rear compartments of the vehicle, and for refusing to cooperate with him in installing such a shield in the company’s taxi. In my view the appellant failed to demonstrate a legal duty, either contractually or under the common law, on the part of the company. Cf. Hosein v. Checker Taxi Co. Inc., 95 Ill.App.3d 150, 50 Ill.Dec. 460, 419 N.E.2d 568 (1981); Irby v. St. Louis County Cab Co., 560 S.W.2d 392 (Mo.Ct.App.1977).